613 P.2d 408 (1980)
The STATE OF RHODE ISLAND, Marguerite Prins, Appellants,
v.
John PRINS, Jr., Respondent.
No. 12359.
Supreme Court of Nevada.
June 30, 1980.
*409 Robert J. Miller, Dist. Atty. and John B. Squires, Deputy Dist. Atty., Las Vegas, for appellants.
Richard H. Bryan, Atty. Gen. and Nancy Ford Angres, Deputy Atty. Gen., Carson City, amici curiae, urging reversal.
Archie & Heggie, Las Vegas, for respondent.

OPINION
PER CURIAM:
This is an appeal by the State of Rhode Island from a judgment that respondent owed no duty of support to his child.
Despite an extension of time to file respondent's answering brief, no such brief has been filed. The brief is now more than two months overdue. See NRAP 31(a). Appellant has moved this court to treat respondent's failure to timely file his brief as a confession of error, to reverse and to remand this matter to the district court with instructions to determine a reasonable order for support retroactive to July 12, 1979, to continue until the child is emancipated or reaches the age of majority.
This court may, in its discretion, treat the failure of a respondent to file his brief as a confession of error, and reverse the judgment without consideration of the merits of the appeal. NRAP 31(c); Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975); Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958).
In our view, this is an appropriate case for such disposition. The judgment in respondent's favor is reversed and remanded with instructions to determine a reasonable order for support retroactive to July 12, 1979, to continue until the child is emancipated or reaches the age of majority.